

EMPLOYMENT AGREEMENT
 
This agreement has been made on the date set out below.
 
BETWEEN Neonode, Inc., hereafter “the Company” AND Mikael Hagman “the Employee”.
 
§ 1
Form of employment and position

 
The Employee is hereby employed as CEO.
 
The parties agree that the position entails duties and conditions of employment
such that the employee shall be deemed to occupy a managerial or comparable
position.
 
§ 2
Work duties

 
The Employee’s work duties shall accord with instruction, which may from time to
time be given for the position of CEO. The Employee’s locality of employment is
at present Sweden.
 
§ 3
Duration of the agreement and notice of termination

 
This agreement shall apply as of 2006-03-05 and indefinitely thereafter. The
agreement may be terminated upon observance of a period of notice of termination
of 12 months by the Company, and 6 months by the Employee. For the length of the
employee’s seniority and service within the Company, the date of this agreement
shall apply.
 
Upon termination by the Company, the Company is entitled to remove the Employee
from the conduct of the Company’s affairs during the period of notice or part
thereof.
 
In such a case, the Employee is entitled to assume other employment or to
conduct his own business with no other restriction than that which appears in
the provision of non-competition of this agreement.
 
If the Employee is removed from his conduct of the Company’s affairs, then all
property which the Employee uses in connection with the employment shall be
returned to the Company within five days, however in no case later than the date
of the employment’s termination.
 
§ 4
Work hours and vacation

 
The Employee shall devote all of his work time to his post pursuant to this
agreement, and according to the standard working hours of the Company.
 
Vacation shall consist of 30 vacation days per year pursuant to the provisions
of law as may from time to time be applicable.
 
Vacations shall be planed in consultation with direct supervisor, and with
respect to the business in the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
§ 5
Outside work

 
The Employee may not hold another employment or be engaged in another business
without the expressed and written approval of the board, nor may the Employee
otherwise he engaged in activities, which can detrimentally affect his
employment under this agreement.
 
§ 6
Salary and Remuneration for board membership

 
Annual base salary applicable shall be 1.560.000 SEK.
 
A review of salary and benefits shall normally he made each year in connection
with ordinary revision of the pay scale for the Company’s other employees. The
first review of salary shall be made after six months.
 
According to the policy applicable to the Company the Employee is not entitled
to receive remuneration for hoard membership in companies of the Company group.
 
No salary for overtime work or travel time shall be payable.
 
§ 7
Bonus and options

 
The Employee is engaged into a separate bonus arrangement, annually established
in discretion by the Company. Current bonus program in appendix 1.
 
The Employee is engaged into a separate stock options agreement with the
Company. Appendix 2.
 
§ 8
Pension and sickness benefits etc

 
In addition to benefits required by the national insurance act the Employee is
entitled to the insurance policy of Neonode Inc. as may front time to time be
applicable.
 
The Employee is also entitled to a pension benefit of 12% of the annual base
salary per year, which will substitute the current scheme between the relevant
employer and employee associations with regard to supplementary pension for
salaried employees. By choosing a pension benefit the employee will not have the
option to join “ITP tjanstepension” at any point of his employment with the
Company
 
§ 9
Business Trips and parking lot provided by the employer

 
In connection with business trips, the Employee shall receive compensation
according to the Company’s travel and subsistence allowance rules. In connection
with such trips, the Employee shall comply with the provisions on travel and
accommodation expenditures contained in those rules.
 
The Employee shall be provided a parking lot nearby the office in Stockholm
 
 
 

--------------------------------------------------------------------------------

 
 
§ 10
Summary dismissal

 
The Company is entitled to summary dismiss the Employee, effective immediately,
if the Employee has grossly neglected his statutory or contractual obligations.
In the event of such summary dismissal the Employee forfeits any right to
severance pay as well as the right to salary another employment benefits during
the period or notice, if any.
 
§ 11
Severance

 
The Employee is entitled to severance pay if
 
a) the Company dismisses the Employee; or
 
b) the Employee terminates the agreement due to the Company’s breach of
contract.
 
Severance pay shall he paid at the minimum amount based on the Employee’s salary
at the time of the agreement’s termination, corresponding to 12 months base
salary.
 
Severance pay shall be paid monthly following the termination of the employment
contract. The Company will not pay social security fees on the severance pay or
insurance premiums unless so required by statue or contract. Severance pay is
not combined with vacation pay.
 
If the Employee during the period that severance pay is paid pursuant to the
proceeding paragraph, assume employment with another employer or become engaged
in his own business, then the Company shall be notified of such circumstance and
in such a case deduction of the severance pay shall be made.
 
§ 12
Secrecy

 
The Employee agrees without any limitation in time not to disclose to third
parties confidential information concerning the Company or any other company in
the Company Group and their business activities.
 
“Confidential information”, as used in this provision means any information –
technical, commercial or of any other nature – regardless of whether or not the
information is documented, with the exception of information which is, or
becomes generally known or which has come, or will come, to general knowledge
other than through the Employee’s breach of this provision.
 
If the Employee commits a breach of the above secrecy undertaking the Employee
shall, upon request by the Company pay a penalty of 250.000 SEK for each
individual case. The Company is also entitled to damages above 250.000 SEK if
the Employee’s breach of the secrecy agreement damage the Company for more than
250.000 SEK.
 
§ 13
Non-competition

 
The Employee agrees that during the period of employment and for a period of 12
months after termination of the employment, not to, either directly or
indirectly, conduct or in any manner further activities that competes with the
business activities of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
If the Employee commits a breach of the above prohibition against competition,
the Employee shall upon request by the Company pay a penalty of 500.000 SEK for
each individual breach. The Company is also entitled to damages above 500.000
SEK if the Employee’s breach of the competition damage the Company for more than
500.000 SEK.
 
Payment of a penalty shall not prejudice the Company’s right to remedies other
than damages due to breach of contract.
 
§ 14
Amendments

 
Only those amendments and addition to this agreement that are made in writing
and signed by the parties are valid.
 
§ 15
Entire agreement

 
The agreement and its appendixes constitute the parties complete regulation of
all questions which the agreement concerns. All written or undertakings or
understandings which have proceeded the agreement or superseded by the contents
of this agreement and its appendixes
 
§ 16
Governing law

 
This agreement and any dispute in connection with this employment relationship
is governed by Swedish law and Swedish courts.
 

--------------------------------------------------------------------------------

 
This agreement has been executed in two copies of which the parties have taken
one each.


Stockholm 2006-11-30
Neonode Inc
 
Place and date
     
/s/ Per Bystedt
 
/s/ Mikael Hagman
Per Bystedt
Chairman
 
Mikael Hagman
     
/s/ Magnus Goertz
   
Magnus Goertz
Director
   

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix 1, bonus program
 
The Company and the Employee shall in good faith work out the details for a
bonus program, where the Employee is entitled to a yearly bonus of maximum
twelve months salaries.
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix 2, stock option program
 
The Employee is entitled to participate in the employee stock option program.
The allocation to the Employee is 100.000 employee stock options at points in
time over a period of 4 years.
 
 
 

--------------------------------------------------------------------------------

 
 